Exhibit 10.1

GENTIVA HEALTH SERVICES, INC.
AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE SHARE UNIT AWARD

 

Name of Award Recipient:

[Name]

Threshold Award:

[Number]

Target Award:

[Number]

Maximum Award:

[Number]

Date of Grant:

[Date]

Performance Period:

[Period]

Performance Measures

The Performance Period is divided into three separate periods reflecting each of
the three Fiscal Years ending within the Performance Period.  Except as
otherwise provided in this Notice, each Fiscal Year will cover one-third (1/3)
of the Threshold, Target and Maximum Awards and the Award Recipient will earn
between 0% and 150% of one-third (1/3) of the Target Award depending on the
Company's performance against the following pre-established fully diluted
earnings per share goals during each Fiscal Year ending within the Performance
Period (with any fractional Share earned rounded up to a whole Share; provided
that if the total Shares earned under this award would exceed the total Maximum
Award specified at the top of this Notice because of such rounding, the
fractional Share would be rounded down and forfeited):

Performance Measures - Fiscal Year One (Year Ending __________)

 

Threshold

Target

Maximum

 

Fully Diluted Earnings Per Share ("EPS")

50%

Actual EPS for the Fiscal Year ended [____] x [___]%

100%

Actual EPS for the Fiscal Year ended [____] x [___]%

150%

Actual EPS for the Fiscal Year ended [____] x [___]%

 

Performance Measures - Fiscal Year Two (Year Ending ________)

 

Threshold

Target

Maximum

 

EPS

50%

Fiscal Year One Actual EPS x [___]%

100%

Fiscal Year One Actual EPS x [___]%

150%

Fiscal Year One Actual EPS x [___]%

 

--------------------------------------------------------------------------------

 

Performance Measures - Fiscal Year Three (Year Ending ________)

 

Threshold

Target

Maximum

 

EPS

50%

Fiscal Year Two Actual EPS x [___]%

100%

Fiscal Year Two Actual EPS x [___]%

150%

Fiscal Year Two Actual EPS x [___]%

Except as otherwise provided in this Notice or the Agreement, in order for the
Award Recipient to earn an award for a Fiscal Year, the Threshold Performance
Measure must be met or exceeded; and if the Threshold Performance Measure is not
met or exceeded for a Fiscal Year, no Shares will be earned under this Agreement
for such Fiscal Year and the Award Recipient's Performance Share Units granted
for such Fiscal Year will be cancelled and forfeited in their entirety and
without payment.

The Threshold and Target performance levels (i.e., 50% and 100%) will be
increased on a pro-rata basis for EPS amounts between the Threshold and Target
or Target and Maximum levels, respectively, and will be rounded up to the next
highest whole Share; provided that if the total Shares earned under this award
would exceed the total Maximum Award specified at the top of this Notice because
of such rounding, the fractional Share would be rounded down and forfeited.  For
example, if the Threshold EPS amount is $[___], the Target EPS amount is $[___],
and the actual EPS amount for Fiscal Year One is $[___], (i.e., between the
Threshold and Target performance levels), the Performance Share Units will be
deemed earned at a pro-rata performance level between Threshold and Target, or
at [___]% ([___]% + [___]% [[___]% X $[___]/$[___]]).

Catch-Up Opportunity

If the actual EPS amount for Fiscal Year One or Two is below the Target
Performance Measure, the Award Recipient will have an opportunity to earn the
number of Shares equal to the difference between the Target Award and the Shares
actually earned, if any, for Fiscal Year One or Two, as applicable, with any
fractional Share rounded down and forfeited (referred to hereinafter as the
"Catch-Up Shares").  Any Catch-up Shares from Fiscal Year One will be earned in
Fiscal Year Two if the actual EPS for Fiscal Year Two equals or exceeds the
actual EPS for the Fiscal Year ended [___] increased by [___]%, compounded
annually.  Any Catch-Up Shares from Fiscal Year One or Two that were not
previously earned will be earned in Fiscal Year Three if the actual EPS for
Fiscal Year Three equals or exceeds the actual EPS for the Fiscal Year ended
[___] increased by [___]%, compounded annually.  Any Catch-Up Shares earned
during the Performance Period will be subject to the same vesting and delivery
terms and conditions as any Shares earned in accordance with the preceding
section of this Notice.

Adjustments to EPS Performance Measures

For purposes of the Agreement and this Notice, in determining the extent to
which, if any, the EPS Performance Measures are met, the Committee shall exclude
the impact of charges for restructurings, discontinued operations (including
dispositions and other divestitures), extraordinary items and other unusual or
non-recurring items, and the cumulative effects of accounting changes, each as
defined by generally accepted accounting principles as identified in the
Company's financial statements, notes to the financial statements or
management's discussion or analysis.  The Committee shall not exclude the

--------------------------------------------------------------------------------

 

impact of acquisitions or any other business combinations during the Performance
Period, or any other events not expressly referenced herein.

By signing your name below, you accept this award and acknowledge and agree that
this award is granted under and governed by the terms and conditions of Gentiva
Health Services, Inc.'s Amended and Restated 2004 Equity Incentive Plan and the
Performance Share Unit Award Agreement reference number 001, both of which are
hereby made a part of this document.  Any capitalized terms that are not
expressly defined in this Notice shall have the meanings described in the
Agreement.

 

AWARD RECIPIENT:

GENTIVA HEALTH SERVICES, INC.

 

 

__________________________________

By:_______________________________

[Name]

Title:______________________________

 

--------------------------------------------------------------------------------

 

GENTIVA HEALTH SERVICES, INC.
AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
REFERENCE 001

SECTION 1.  GRANT OF PERFORMANCE SHARE UNIT AWARD.

(a)  Performance Share Unit Award.  On the terms and conditions set forth in
this Agreement and each Notice of Performance Share Unit Award referencing this
Agreement (the "Notice"), the Company hereby grants the Award Recipient a
performance grant in the form of Performance Share Units.  Each Performance
Share Unit award under this Agreement shall represent a right to receive one
Share of the Company's common stock, par value $.10 per share, to the extent
such Performance Share Unit is earned and vested pursuant to the terms of this
Agreement.  Each Notice, together with this referenced Agreement, shall be a
separate Performance Share Unit award governed by the terms of this Agreement.

(b)  Equity Incentive Plan and Defined Terms.  This award is granted under and
subject to the terms of the Plan, which is incorporated herein by this
reference.  Capitalized terms are defined in Section 7 of this Agreement.

SECTION 2.  PERFORMANCE SHARE UNITS

(a)  Target Award.  The Target Award means the target number of Performance
Share Units covered by and subject to the terms of this Agreement as set forth
in the Notice.  Subject to satisfaction of the applicable Performance Measures,
the Award Recipient can earn, as specified in the Notice, between 0% and 200% of
the Target Award.

(b)  Performance Period.  The Performance Period means the performance period as
set forth in the Notice.

(c)  Performance Measures.  Subject to the provisions of this Agreement, the
Company shall issue and deliver to the Award Recipient one (1) Share for each
whole Performance Share Unit that is earned in accordance with the Performance
Measures set forth in the Notice; provided, however, that the Committee may
reduce the number of Performance Share Units earned under this Award, but in no
event may the Committee increase the number of Performance Share Units earned
under this Award beyond the performance levels achieved.

(d)  Dividend Equivalent Rights.  If a regular cash dividend is declared on the
Company's Shares during a Performance Period with respect to which an Award
Recipient earns a Performance Share Unit (even if the Award Recipient earns the
Performance Share Unit for such Performance Period after the date the regular
cash dividend is declared), a notional account shall be maintained for the Award
Recipient under this Award and shall be credited with the amount of regular
dividends that would have been paid to the Award Recipient on such Performance
Share Units if they had been earned and the underlying Shares had been issued to
the Award Recipient immediately before the regular cash dividend had been
declared; provided that, if the Notice provides that specific Performance Share
Units shall be earned for specific Fiscal Years ending within the Performance
Period or other separately designed Performance Periods, the

--------------------------------------------------------------------------------

 

dividend equivalent rights shall be determined separately for each Fiscal Year
(or other separately designated Performance Period) so that dividend equivalent
rights shall be credited with respect to Performance Share Units only for
regular cash dividends declared for the Fiscal Year (or other separately
designated Performance Period) for which the Performance Share Unit is earned
and any regular cash dividends declared thereafter and before the related Shares
are delivered to the Award Recipient. Any such dividend equivalent amounts
credited to the Award Recipient's notional account hereunder shall be subject to
the same terms and conditions (including, without limitation, any applicable
vesting requirements, forfeiture provisions or catch-up opportunities) as the
Performance Share Units with respect to which the dividend equivalent amounts
were originally credited. To the extent any dividend equivalent amounts are
earned and vested, the dividend equivalent amounts shall be paid in a single,
lump sum payment in cash at the same time as the related Shares are delivered to
the Award Recipient.

SECTION 3.  SEPARATION FROM SERVICE.

(a)  General Rule - Forfeiture of Award.  Except as otherwise provided in this
Section 3, if the Award Recipient Separates from Service for any reason prior to
the end of the Performance Period, then effective at the close of business on
the date the Award Recipient Separates from Service, all of the Award
Recipient's Performance Share Units covered by this Agreement (including any
dividend equivalent rights credited pursuant to Section 2(d) above), whether
earned or unearned, shall be automatically cancelled and forfeited in their
entirety without any further obligation on the part of the Company, such that
the Company shall not be obligated to issue any Shares or any other compensation
to Award Recipient with respect to such cancelled and forfeited Performance
Share Units.

(b)  Death, Disability and Certain Involuntary Separations from Service.  If
during the Performance Period (i) the Award Recipient Separates from Service as
a result of the Award Recipient's Disability or death, or (ii) the Award
Recipient experiences an involuntary Separation from Service by the Company on
account of the Award Recipient's position being eliminated by the Company or a
reduction in force by the Company affecting multiple positions, the Award
Recipient shall be entitled to receive the portion of the Performance Share
Units earned, if any, before such Separation from Service pursuant to Section
2(c) above.  Any Shares to which Award Recipient becomes entitled to receive
pursuant to the preceding sentence will be issued and delivered to Award
Recipient as soon as administratively practicable following such Separation from
Service, but in no event later than March 15th of the calendar year beginning
closest to the end of the Fiscal Year in which the Award Recipient Separates
from Service; provided, however, that no certificate(s) for, or other evidence
of ownership of, Shares shall be delivered with respect to Performance Share
Units unless the Committee has certified in writing that the applicable
Performance Measures set forth in the Notice and other material terms of this
Agreement have been achieved.  Any delivery of shares on account of the Award
Recipient's death shall be made to the Award Recipient's estate.

(c)  Change of Control.  In the event that a Change in Control occurs prior to
the end of the Performance Period, the Performance Share Units that have been
earned for any Fiscal Year ending before such Change in Control plus any
Performance Share Units at the Target Award level for any Fiscal Year ending
after such Change in Control that have not been previously cancelled and
forfeited shall become fully vested and payable (and the Performance Period
shall thereafter be deemed to have terminated).  Any Shares to which the Award
Recipient becomes entitled to receive pursuant to the preceding sentence will be
issued and delivered to the Award Recipient contemporaneously with the
consummation of the Change of Control.

--------------------------------------------------------------------------------

 

SECTION 4.  DELIVERY OF SHARES AND TAXES.

(a)  Delivery of Shares.  Except as otherwise provided in this Agreement and
subject to satisfaction of the applicable tax withholding requirements set forth
in subsection (b) below, the Company shall cause stock certificate(s) or other
evidence of ownership representing the number of Shares earned and vested and
determined under Section 2(c) to be delivered to the Award Recipient in the
calendar year beginning closest to the end of the Performance Period, but no
later than March 15th of such calendar year; provided, however, that: (i) except
as provided below, no certificate(s) for, or other evidence of ownership of,
Shares shall be delivered with respect to Performance Share Units unless the
Committee has certified in writing that the applicable Performance Measures set
forth in the Notice and other material terms of this Agreement have been
achieved; and (ii) the Company shall not deliver stock certificate(s) or other
evidence of ownership representing Shares if the Committee determines, in its
sole discretion, that the delivery of such certificate(s) or other evidence of
ownership would violate the terms of the Plan, this Agreement or applicable law.

(b)  Income Taxes.  The Award Recipient acknowledges that any income for
federal, state or local income tax purposes that the Award Recipient is required
to recognize on account of the issuance and delivery of Shares to the Award
Recipient shall be subject to withholding of tax by the Company.  In accordance
with administrative procedures established by the Company, the Award Recipient
may elect to satisfy his or her minimum statutory withholding tax obligations,
if any, on account of the issuance of Shares or settlement of this award in one
or a combination of the following methods: (i) in cash or separate check made
payable to the Company, or (ii) by authorizing the Company to withhold from the
Shares to be issued to the Award Recipient hereunder a sufficient number of
whole Shares distributable in connection with this Award equal to the applicable
minimum statutory withholding tax obligation.  In the event the Award Recipient
does not make such payment when requested, the Company may refuse to issue or
cause to be delivered any Shares under this Agreement or any other incentive
plan agreement entered into by the Award Recipient and the Company until such
payment has been made or arrangements for such payment satisfactory to the
Company have been made.

(c)  Code Section 409A.  This Award is intended to be excepted from coverage
under Code section 409A and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Award Recipient
recognizes and acknowledges that Code section 409A may impose upon the Award
Recipient certain taxes or interest charges for which the Award Recipient is and
shall remain solely responsible.

SECTION 5.  ADJUSTMENT OF SHARES.

(a)  Adjustment Generally.  In the event of any corporate event or transaction
(including, but not limited to, a change in the Shares of the Company or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, stock dividend, stock split, reverse stock split,
split up, spin-off, combination of Shares, exchange of Shares, dividend in kind,
or other like change in capital structure (other than regular cash dividends) to
shareholders of the Company, or any similar corporate event or transaction, the
Committee, in its sole discretion, to prevent dilution or enlargement of the
Award Recipient's rights under the Plan, shall determine whether and the extent
to which it should substitute or adjust, as applicable, the number and kind of
Shares.

--------------------------------------------------------------------------------

 

(b)  Modification of Award.  In the event the Committee exercises its discretion
in subsection (a) above and makes a change or distribution described therein,
the Committee shall modify this award to effect the adjustment permitted
pursuant to subsection (a) above; provided, however, that no such modification
shall materially and adversely affect the Award Recipient's rights under this
award without the Award Recipient's written consent.

SECTION 6.  MISCELLANEOUS PROVISIONS.

(a)  No Right to Continued Service.  Nothing in the Notice, Agreement or Plan
shall confer upon the Award Recipient any right to continue in service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any parent corporation or subsidiary corporation
employing or retaining the Award Recipient) or of the Award Recipient, which
rights are hereby expressly reserved by each, to terminate his or her service at
any time and for any reason, with or without cause.

(b)  Limitation of Rights and Investment Representation.  Except as otherwise
provided in the Plan or this Agreement, no holder of Performance Share Units
shall be, or have any of the rights or privileges of, a stockholder of the
Company with respect to any Shares unless and until certificates or other
evidence of ownership representing such Shares shall have been issued or
reflected in such person's name.  Prior to actual receipt of the Shares under
this award, the Award Recipient may not transfer any interest in the award or
the underlying Shares.  The Award Recipient acknowledges and agrees that the
Shares which the Award Recipient acquires pursuant to this Agreement, if any,
shall not be sold, transferred, assigned, pledged or hypothecated in the absence
of an effective registration statement for the Shares under the Securities Act
of 1933, as amended, and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act of 1933, as
amended, and any applicable state securities laws, and shall not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable securities laws, whether federal or state.  Any attempt to transfer
the Performance Share Units or Shares in violation of this Section 6(b) or the
Plan shall render this award of Performance Share Units null and void.

(c)  Notification.  Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid.  A notice shall be addressed to
the Company at its principal executive office and to the Award Recipient at the
address that he or she most recently provided to the Company.

(d)  Entire Agreement.  The Notice, this Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(e)  Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f)  Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Award Recipient, the Award Recipient's assigns and the legal
representatives, heirs and legatees of the Award Recipient's estate, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to be joined herein and be bound by the terms hereof.

--------------------------------------------------------------------------------

 

(g)  Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

SECTION 7.  DEFINITIONS.

(a)  "Agreement" shall mean this Performance Share Unit Award Agreement.

(b)  "Award Recipient" shall mean the person named in the Notice.

(c)  "Board of Directors (or Board)" shall mean the Board of Directors of the
Company, as constituted from time to time.

(d)  "Change of Control" shall have the meaning described in Section 13(d) of
the Plan.

(e)  "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.

(f)  "Committee" shall mean the committee of the Board of Directors responsible
for administering the Plan, as described in Section 2(a) of the Plan.

(g)  "Company" shall mean Gentiva Health Services, Inc., a Delaware corporation,
and any successor thereto.

(h)  "Disability" shall mean that the Award Recipient is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment as determined by the Committee in its sole discretion.

(i)  "Employee" shall mean any individual who is a common-law employee of the
Company or any subsidiary.

(j)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(k)  "Fiscal Year" shall mean the taxable year of the Company, which is the
52/53-week year ending on the Sunday closest to January 1.

(l)  "Notice" shall have the meaning described in Section 1(a) of this
Agreement.

(m)  "Performance Measures" shall have the meaning described in Section 2(c) of
this Agreement.

(n)  "Performance Period" shall have the meaning described in Section 2(b) of
this Agreement.

(o)  "Performance Share Unit" shall mean the performance grant awarded pursuant
to this Agreement, which shall represent the right to receive one (1) Share to
the extent the Performance Share Unit is earned and vested pursuant to the terms
of this Agreement.

(p)  "Plan" shall mean Gentiva Health Services, Inc.'s Amended and Restated 2004
Equity Incentive Plan.

--------------------------------------------------------------------------------

 

(q)  "Separation (or Separates) from Service" shall mean the Award Recipient's
death, retirement or other termination of employment or service with the
employer (including all persons treated as a single employer under Code sections
414(b) and 414(c)).  For purposes hereof, the determination of controlled group
members shall be made pursuant to the provisions of Code sections 414(b) and
414(c); provided that the language "at least 50 percent" shall be used instead
of "at least 80 percent" each place that is appears in Code sections 1563(a)(1),
(2) and (3) and Treas. Reg. section 1.414(c)-2; provided, further, where
legitimate business reasons exist (within the meaning of Treas. Reg. section
1.409A-1(h)(3)), the language "at least 20 percent" shall be used instead of "at
least 80 percent" in each place it appears.  Whether an Award Recipient has
experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under Code
section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.

(r)  "Share" shall mean one share of common stock of the Company, par value
$.10.

(s)  "Target Award" shall have the meaning described in Section 2(a) of this
Agreement.

 